


110 HR 5917 IH: New Bridging Industry and Government

U.S. House of Representatives
2008-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5917
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2008
			Mr. Knollenberg (for
			 himself, Mr. Upton,
			 Mr. Rogers of Michigan, and
			 Mr. McCotter) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology, and in addition to the Committees
			 on Ways and Means,
			 Oversight and Government
			 Reform, Energy and
			 Commerce, and Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the coordination of efforts in the
		  development of viable efficient alternative fuel technologies.
	
	
		1.Short titleThis Act may be cited as the
			 New Bridging Industry and Government
			 Through Hi-Tech Research on Energy Efficiency Act of
			 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Congress enacted legislation to
			 dramatically increase Corporate Average Fuel Economy standards (hereafter in
			 this section referred to as CAFE standards), mandating a
			 fleet-wide fuel economy of 35 miles per gallon by 2020.
			(2)The new CAFE standards represent a 27
			 percent increase over current CAFE standards.
			(3)The new CAFE standards require Chrysler,
			 Ford, and General Motors to increase their research and development investments
			 at an estimated cost of $85,000,000,000.
			(4)Chrysler, Ford, and General Motors
			 currently invest a total of approximately $16,000,000,000 each year to research
			 and develop safer, more efficient, and alternatively fueled automobiles.
			(5)Chrysler, Ford, and General Motors employ
			 more than 65,000 Americans to research and develop new technologies.
			(6)These required investments will place a
			 large cost burden on an already struggling industry, representing an estimated
			 additional $7,000,000,000 per year above current research and development
			 investments.
			(7)Investments of finite funds in new energy
			 efficiency initiatives should not detract from current investments in improved
			 vehicle safety technology.
			(8)Energy availability is a national security
			 issue of the utmost importance.
			(9)A significant portion of United States
			 energy use comes from imported petroleum products from unstable regions.
			(10)Clean diesel technology is a more efficient
			 way to utilize petroleum products to reduce emissions in the short-term while
			 alternative energy sources are developed.
			(11)Harmonization of biodiesel composition
			 standards will enable more widespread use of clean diesel technology throughout
			 the country.
			(12)Electric vehicle
			 propulsion can help reduce dependence on petroleum-based energy.
			(13)Energy storage is
			 critical in making electric vehicles commercially viable.
			(14)Technical challenges remain before adequate
			 energy storage for electric vehicles becomes a reality.
			(15)There is no current domestic production of
			 advanced battery technology applicable to hybrid or electric vehicles.
			(16)Domestic research, development,
			 demonstration, and production of advanced battery and electric vehicle
			 technology will create many high-paying jobs.
			(17)Hydrogen fuel cell vehicles represent the
			 long-term goal of nearly emission-free transportation.
			(18)Increased availability of hydrogen fuel is
			 crucial to increase the viability of leap-ahead hydrogen vehicle
			 technology.
			(19)The United States Government currently
			 invests Federal funds across numerous agencies into research and development of
			 advanced fuel and efficiency enhancing technology, spending approximately
			 $400,000,000 in fiscal year 2007 and approximately $1,100,000,000 in fiscal
			 year 2008.
			(20)Expanding and coordinating these currently
			 disparate efforts would yield greater gains in the development of viable
			 efficient alternative fuel technologies.
			(21)The Federal Government can and should
			 concert its efforts in order to adequately provide relief from the large cost
			 burden placed on the auto industry by requiring extensive research and
			 development of advanced technology.
			3.Advanced battery
			 research and development
			(a)DefinitionFor purposes of this section, the term
			 battery means an electrochemical energy storage system powered
			 directly by electrical current.
			(b)Research and
			 development grant program
				(1)In
			 generalThe Secretary of Energy shall establish a program for
			 making grants to National Laboratories and institutions of higher education for
			 research, development, and demonstration of high-efficiency advanced battery
			 technologies. Such grants may be used for—
					(A)exploratory
			 research;
					(B)battery system
			 devlopment;
					(C)vehicle technology
			 demonstration and validation; and
					(D)United States
			 advanced battery production capability development.
					(2)Priority
			 considerationIn awarding
			 grants under this section, the Secretary of Energy shall give priority
			 consideration to National Laboratories and institutions of higher education
			 that partner with original equipment maunfacturers of vehicles that will use
			 the high-efficiency advanced battery technologies being researched, developed,
			 or demonstrated.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Energy for carrying out this section $150,000,000 for each of the
			 fiscal years 2009 through 2013.
			4.Research and
			 development tax credit
			(a)Permanent
			 extensionSection 41 of the
			 Internal Revenue Code of 1986 (relating to credit for increasing research
			 activities) is amended by striking subsection (h).
			(b)RefundabilitySection
			 41 of such Code, as amended by subsection (a), is amended by adding at the end
			 the following new subsection:
				
					(h)Portion of credit
				treated as refundable
						(1)In
				generalFor purposes of this title, so much of the credit which
				would be allowed under this section for any taxable year (determined without
				regard to this subsection) that is attributable to expenditures for technology
				designed to meet Corporate Average Fuel Economy standards shall be treated as
				allowed under subpart C and not under this section.
						(2)Special rule for
				partnershipsIn the case of a
				partnership that elects to have this subsection apply—
							(A)paragraph (1)
				shall apply at the partnership level (and not at the partner level),
							(B)the amount of the
				credit determined under paragraph (1) shall be treated as an overpayment of
				tax,
							(C)the partnership
				shall be treated as the person who made the overpayment of tax, and the
				Secretary shall refund the amount of such overpayment to the partnership,
				and
							(D)the amount of
				credits under this section that would otherwise be separately stated to the
				partners of the partnership pursuant to section 702(a) shall be reduced by the
				amount determined under paragraph
				(1).
							.
			(c)Conforming
			 amendmentSection 45C(b)(1) of such Code is amended by striking
			 subparagraph (D).
			(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2007.
			5.Interagency Group
			 on CAFE Standards
			(a)Establishment
			 and membership
				(1)In
			 generalThere is established an Interagency Working Group on
			 Corporate Average Fuel Economy Standards comprised of 1 representative of the
			 following:
					(A)the Departments of
			 Agriculture, Commerce, Defense, Energy, Interior, Labor, and Transportation,
			 appointed by the respective Secretaries of such Departments;
					(B)the Environmental Protection Agency,
			 appointed by the Administrator of such agency;
					(C)the National Science Foundation and the
			 Office of Management and Budget, appointed by the respective Directors of such
			 agencies;
					(D)3 representatives
			 of the automobile manufacturing industry, appointed by the President;
			 and
					(E)members
			 representing such additional Federal agencies as the President shall
			 appoint.
					(2)ChairpersonThe Interagency Working Group established
			 under subsection (a)(1) shall be chaired by the representative of the
			 Department of Defense, the Department of Energy, the Department of
			 Transportation, the Department of Commerce, or the Environmental Protection
			 Agency, as determined by the membership. The chairperson shall serve for a term
			 of 1 year.
				(b)Purpose and
			 Duties
				(1)PurposeThe purpose of the Interagency Working
			 Group is to ensure Federal agencies’ work to research and develop advanced fuel
			 technology is coordinated and concerted in order to increase vehicle fuel
			 efficiency and reduce emissions.
				(2)DutiesThe
			 Interagency Working Group established under subsection (a)(1) shall—
					(A)meet not less than 4 times annually to
			 examine the status of efforts by auto companies to meet the corporate
			 automobile fuel economy standards required under section 32902 of title 49,
			 United States Code;
					(B)propose policy
			 recommendations for solutions to meet such standards;
					(C)formulate a
			 recommended budget for all Federal spending on research and development of
			 advanced fuel technologies and submit such recommended budget to the President
			 and to Congress;
					(D)review agency
			 priorities and technical issues for Federally funded technology research and
			 development;
					(E)promote
			 communications among the government, private sector, and academia on research
			 and development requirements and programs; and
					(F)submit a report of
			 its activities to Congress annually.
					6.Harmonization of
			 biofuels production standards
			(a)In
			 generalThe Administrator of
			 the Environmental Protection Agency shall work with national and international
			 standard setting organizations, along with other government organizations, to
			 harmonize standards for the production of biofuels from a variety of feedstocks
			 and the blending of such fuels with petroleum-based fuels at various
			 concentrations.
			(b)Annual
			 reportNot later than 1 year after the date of enactment of this
			 Act, and annually thereafter, the Administrator of the Environmental Protection
			 Agency shall transmit to the Congress a report on progress made under
			 subsection (a).
			7.Hydrogen fueling
			 pumps
			(a)Grant
			 programThe Secretary of
			 Transportation shall establish a program for making grants with the goal of
			 establishing at least 100 publicly available hydrogen fueling pumps at retail
			 gas stations by 2013 in at least 2 selected regions.
			(b)Required
			 contributionAs a condition of receiving a grant under subsection
			 (a), the owner or operator of a gas station shall be required to contribute, or
			 obtain funding from a State or local government entity for, at least 10 percent
			 of the cost of the hydrogen fueling pump.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Transportation for carrying out this section $50,000,000 for each
			 of the fiscal years 2009 through 2013.
			8.Federal
			 acquisition of hydrogen fuel cell vehiclesThere are authorized to be appropriated to
			 the Administrator of the General Services Administration for the acquisition of
			 hydrogen fuel cell vehicles for use by Federal agencies $50,000,000 for each of
			 the fiscal years 2012 through 2014.
		
